Case 7:19-cr- -00865 Document 42 Filed on 09/24/19 in TXSD Page 1 of 7 BO

. United States District Court
- Southern District of Texas
7 FILED

/ AS 4 . ae
‘UNITED STATES DISTRICT COURT 2. SEP 2 4 2015 seg
- SOUTHERN DISTRICT OF TEXAS *~ ~

 

 

McALLEN DIVISION a David J. Bradley, Clerk

UNITED STATES OF AMERICA §

§
v. § Criminal No. M-19-0865-S2
ALBERTO DE LEON §
JAMES ROBINSON §
THERESA LUNA » §
STEPHANIE SHULER §

2"4 SEALED SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

Count One
On.or about April 29, 2019, in the Southern District of Texas and within the jurisdiction of.
the Court, defendant,
_ ALBERTO DE LEON
knowingly, having been convicted of a crime punishable by imprisonment for a term exceeding
“one yeat, namely, in the 197th Judicial District Court, Willacy County, Texas, on November 26,
2012, in cause number 2012-CR-0071-A, for the offense of being in possession of a controlled
substance to wit: Methamphetamine Penalty Group I, 200 grams or more but less than 400 grams, _
did knowingly and unlawfully possess in and affecting interstate and foreign commerce a firearm,
namely, a FN America, Model Five-Seven, 5.7528 mm caliber pistol.
| In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
. Count Two
On or about March 25 ; 2019, in the Southern District of Texas and within the jurisdiction

of the court, the defendant,

 

 

 
Case 7:19-cr-00865 Document 42 Filed on 09/24/19 in TXSD Page 2 of.7 |

ALBERTO DE LEON
knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally :
licensed firearms dealer, in connection with the acquisition ofa Beretia, Model 92A1, 9 mam caliber’
‘pistol, in that the defendant, ALBERTO DE LEON, aided and abetted CRYSTAL REYNAGA
who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that
_ CRYSTAL REYNAGA was the actual buyer of the firearm described above, which statement was
intended and likely to deceive the federally licensed firearms dealer as to a fact material to the
. ‘lawfulness of the sale of the firearm, when in truth and fact the defendant knew that those
statements and representations were false and that CRYSTAL REYNAGA was not the actual
_ buyer of the firearm. |
- In violation of Title 18; United States Code, Sections 922(a)(6), 924(a)(2), and 2.
| | Count Three | | -
On or about April 29, 2019, in the Southern District of Texas and within the yurisdiction
of the court, the defendant, |
| ALBERTO DE LEON
Jmowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Danny’s Pawn, in McAllen, Texas, a
federally licensed firearms dealer, in connection with the acquisition of a FN America, Model -
| Five-Seven, 5.7x28 mm_-caliber pistol, in that the defendant, ALBERTO DE LEON, aided and
abetted CRYSTAL REYNAGA who, falsely represented on the Bureau of Alcohol, Tobacco, and
Firearms Form 4473, that CRYSTAL REYNAGA was the actual buyer of the firearm described

above, which statement was intended and likely to deceive the federally licensed firearms dealer

 
. Case 7:19-cr-00865 Document 42. Filed on 09/24/19 in TXSD Page 3 of 7

as to a fact material to the lawfulness of the sale of the firearm, when in truth and fact the defendant
knew that those statements and representations were false and that CRYSTAL REYNAGA was
~ not the actual buyer of the firearm. - |
In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2. _
| Count Four | |
On or about March 30, 2019, in the Southern District of Texas and within the jurisdiction
- of the court, the defendants, |
7 ‘ALBERTO DE LEON
JAMES ROBINSON
and
THERESA LUNA

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally -
licensed firearms dealer, in connection with the acquisition ofa Reretta, Model 92A1, 9 mm caliber
pistol, in that the defendants, ALBERTO DE LEON and JAMES ROBINSON, aided and abetted
THERESA LUNA who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms
F orm 4473, that THERESA LUNA was the actual buyer of the firearm described above, which
statement was intended and likely to deceive the federally licensed firearms dealer as to a fact
material to the lawfulness of the sale.of the firearm, when in truth and fact the defendants knew
that those statements and representations were false and that THERESA LUNA was not the actual .
buyer of ihe firearm. | |

In violation of. Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2.

-Count Five
On or about April 4, 2019, in the Souther District of Texas and within the jurisdiction of

the court, the defendants,

 
Case 7:19-cr-00865 Document 42 Filed on 09/24/19 in TXSD Page 4ot7

ALBERTO DE LEON
JAMES ROBINSON
and
THERESA LUNA |
knowingly made, and aided and abetted the making of, a false statement and representation with .
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally
licensed firearms dealer, in connection with the acquisition of a FN America, Model Five-Seven,
5.7x28 mm caliber pistol, in that the defendants, ALBERTO DE LEON and JAMES ROBINSON, ~
aided and abetted THERESA LUNA who, falsely represented on the Bureau of Alcohol, Tobacco,
, and Firearms Form 4473, that THERESA LUNA was the actual buyer of the firearm described
above, which statement was intended and likely to deceive the federally licensed firearms dealer
as to a fact material to the lawfulness of the sale of ‘the firearm, when in. truth and fact the’
defendants knew that those statements and representations were false and that THERESA LUNA
was not the actual buyer of the firearm. | | | |
In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2.
| Count Six — |
On or about April 10, 2019, in the Southern District of Texas and within the jurisdiction
of the court, the defendants, | |
| ALBERTO DE LEON
JAMES ROBINSON
. and
THERESA LUNA
knowingly made, and aided and abetted the making of, a false statement and representation with
. respect to information required to be kept in the records of ‘Dynamic Tactical Solutions, in
McAllen,. Texas, a federally licensed firearms dealer, in connection with the acquisition of a FN

America, Model Five-Seven, 5.7x28 mm caliber pistol, in that the defendants, ALBERTO DE

 
. Case 7:19-cr-00865 Document 42 Filed on 09/24/19 in TXSD Page 5 of 7

LEON and JAMES ROBINSON, aided and abetted THERESA LUNA who, falsely represented

on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that THERESA LUNA was the

-. actual buyer of the firearm described above, which statement was intended and likely to deceive

the federally licensed firearms dealer as to a fact material to the lawfulness of the sale of thé
;

firearm, when in truth and fact the defendants knew that those statements and representations were

. false and that THERESA LUNA was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2.
_ Count Seven

On or about April 12, 20 19, in the Southern District of Texas and within the jurisdiction

of the court, the defendants,

ALBERTO DE LEON
. and
THERESA LUNA

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally
licensed firearms dealer, in connection with the acquisition of a Beretta, Model 92A1, 9 mm caliber
pistol, in that the defendant, ALBERTO DE LEON, aided and abetted THERESA LUNA who,
falsely represented on the Bureau of Alcohol, Tobacco, and F irearms Form 4473, that THERESA

LUNA was the actual’ buyer of the firearm described above, which statement was intended and

likely to deceive the federally licensed firearms dealer as to a fact material to the lawfulness of the

sale of the firearm, when’ in truth and fact the defendants knew that those statements and
representations were false and that THERESA LUNA was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2. ,

 
Case 7:19-cr-00865 Document 42 Filed on 09/24/19 in TXSD Page 6 of 7

Count Eight
On or about November 3, 2018, in the Southern District of Texas and within the /
| jurisdiction of the court, the defendant, |
STEPHANIE SHULER -
did knowingly and willfully make materially false, fictitious, and fraudulent. statements and |
representations in a matter within the jurisdiction of the executive branch of the Government of
the United States, namely, the Bureau of Alcohol, Tobacco, and Firearms, by stating to the Bureau
of Alcohol, Tobacco, and Firearms Special Agents regarding a purchase of a Barrett, Model 82Al, _
5 0 BMG caliber rifle, that she did purchase said rifle on behalf of her employer, Dr. Ben White,
| when in truth and in fact, the statements and representations were false in that STEPHANIE
SHULER did not purchase the rifle on behalf of her employer, Dr. Ben White.

In violation of Title 18, United States Code, Section 1001(a)(2).

NOTICE OF FORFEITURE
18 U.S.C. §922(g)(1)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461(c), the United States gives notice to defendants,
ALBERTO DE LEON
JAMES ROBINSON
and.
THERESA LUNA

that upon conviction of a violation of Title 18, United States Code, Section 922(g)(1), all

firearms involved in said violation are subject to forfeiture, including but not limited to the

following:

a FN America, Model Five-Seven, 5.7x28 mm pistol; Serial Nutnber 386357648

a FN America, Model Five-Séven, 5.7x28 mm pistol; Serial Number 386359571

 
Caseé.7:19-cr-00865 Document 42 Filed on 09/24/19 in TXSD Page 7 of 7

aFN America, Model Five-Seven, 5.7x28 mm pistol; Serial Number 386363913
a Beretta, Model 92A1, 9mm pistol; Serial Number A209353Z
a Beretta, Model 92A1, 9mm pistol; Serial Number A209356Z

_a Beretta, Model 92A1,.9mm pistol; Serial Number A209357Z,

 

A TRUE BILL
aA a 4
_--FOREPERSON /

RYAN K. PATRICK
_ UNITED STATES ATTORNEY >

 

Ls Z— STATES ATTORNEY

 
